DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/16/2022.
Currently claims 1-14 are pending in the application.
EXAMINER’S AMENDMENT
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 09/02/2021, is hereby withdrawn and claims 9 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9 and 13 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 03/16/2022,
Claims 1-14 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0131232 A1 to Ishino teaches, a power conversion apparatus including a switching circuit (1) unit having a plurality of upper-arm switching elements (51, 53 and 55) connected to a 5positive electrode wiring (top wiring) and a plurality of lower-arm switching elements (52, 54 and 56) connected to a negative electrode wiring (bottom wiring) (Fig. 1; [0069] – [0071]), the power conversion apparatus comprising: 

    PNG
    media_image1.png
    497
    823
    media_image1.png
    Greyscale

a plurality of bus bars (13/14) (Fig. 2B; [0073]) and 
a plurality of semiconductor modules (top and bottom modules consisting of switching elements 51-56) each including power 10terminals (individual top wirings of 51, 53 and 55 and bottom wirings of 52, 54 and 56; Fig. 1) protruding (lower/base portion of 13 and 14 protruding from module body 18; Fig. 2B) from a module body (18) (Fig. 2B; [0077] – [0080]), 

    PNG
    media_image2.png
    448
    702
    media_image2.png
    Greyscale

wherein as the bus bars (13/14), a positive electrode bus bar (13) that configures the positive electrode wiring (top wiring) and a negative electrode bus bar (14) that configures the negative electrode wiring (bottom wiring) are provided (Figs. 1-2; [0069] – [0071], [0073]), 
as the semiconductor modules, a first semiconductor module (top) and 15a second semiconductor module (bottom) are provided, the first semiconductor module (top) incorporating one of the upper-arm switching elements (51, 53, 55) and including a positive electrode terminal (as annotated on Fig. 1 and lower/base portion of 13 in Fig. 2B) that is the power terminal connected to the positive electrode bus bar (13; Fig. 2B), the second semiconductor module (bottom) incorporating one of the lower-arm switching elements (52, 54 and 56) and 20including a negative electrode terminal (as annotated on Fig. 1 and lower/base portion of 14 in Fig. 2B) that is the power terminal connected to the negative electrode bus bar (14; Fig. 2B) (Figs. 1-2; [0069] – [0071], [0073], [0077] – [0080]), 
the first semiconductor module (top) and the second semiconductor module (bottom) are placed such that the positive electrode terminal (as annotated on Fig. 1 and lower/base portion of 13 in Fig. 2B) and the negative electrode terminal (as annotated on Fig. 1 and lower/base portion of 14 in Fig. 2B) face each other in a direction (vertical; Fig. 2B) orthogonal 25to a protruding direction (horizontal; Fig. 2B) of the power terminals (Figs. 1-2; [0069] – [0071], [0073], [0077] – [0080]), 
the power conversion apparatus further comprises an output bus bar (as annotated on Fig. 1; [0069]) that configures an output wiring (wiring associated with outputs U, V and W; Fig. 1; [0069]), 
21the semiconductor modules each include an output terminal (outputs U, V and W; Fig. 1; [0069]) connected to the output bus bar as one of the power terminals (Fig. 1; [0069]), 

Furthermore, Japanese Patent Pub # JP-2015136224A to Masayuki discloses, the positive electrode bus bar (4) and the negative electrode bus bar (3) respectively have coexisting parts (4b/4c and 3b/3c) placed together between the positive electrode terminal (P1) and the negative electrode terminal (N1) as seen in the protruding direction (vertical) of the power terminals (P1 and N1), and 30the coexisting parts (4b/4c and 3b/3c) are at least partially placed in a space between the positive electrode terminal (P1) and the negative electrode terminal (N1) (Fig. 7; [0039] – [0042]), 

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale

the output terminals (Qu, QV and QW; Fig. 8; [0048] – [0049]) of the first semiconductor module (PC11) and the second semiconductor module (PC12) face each other (Fig. 8; [0048] – [0049]), 

    PNG
    media_image4.png
    571
    766
    media_image4.png
    Greyscale

5the output bus bar (as annotated on Fig. 8) has an output interposition part (as annotated on Fig. 8) placed in a space between the output terminals (Qu, QV and QW) which face each other (Fig. 8; [0048] – [0049]), and 
both the output terminal (Qu, QV and QW) of the first semiconductor module (PC11) and the output terminal (Qu, QV and QW) of the second semiconductor module (PC12) are connected to the output interposition part (as annotated on Fig. 8) (Fig. 8; [0048] – [0049]).
However, neither Ishino nor any cited prior art, appear to explicitly disclose, in context, the output interposition part has a base and a pair of erecting parts, the base having a main surface facing in the protruding direction of the power terminals, the erecting parts are erected in the protruding direction of the power terminals from the base, the base is closer in the protruding direction of the power terminals to the module bodies than to an end of the output terminals;
Specifically, the aforementioned ‘the output interposition part has a base and a pair of erecting parts, the base having a main surface facing in the protruding direction of the power terminals, the erecting parts are erected in the protruding direction of the power terminals from the base, the base is closer in the protruding direction of the power terminals to the module bodies than to an end of the output terminals,’ is material to the inventive concept of the application at hand to provide a power conversion apparatus that can easily reduce inductance, thus improving device performance.
Examiner’s Note: The examiner notes that there is no motivation for a person with ordinary skill in the art to add additional features to the output interposition part of Ishino as modified by Masayuki.
Dependent claims 2-14 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/11/2022